Exhibit 99.1 AMERICAN APPAREL REPORTS SECOND QUARTER 2 § Net sales of $133.0 million, an increase of 38.9% from the second quarter of 2007 § EPS of $0.10, the same as in the prior year second quarter § Store opening guidance for 2008 increased to 50 to 55 stores § Company reaffirms EPS guidance of $0.32 to $0.36 for 2008 LOS ANGELES, August 14, 2008 – American Apparel, Inc. (Amex: APP), a vertically integrated manufacturer, distributor, and retailer of branded fashion basic apparel, today announced its financial results for the second quarter of 2008 and for the six month period ended June 30, 2008. American
